Citation Nr: 0014276	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating determination by the RO 
in Winston-Salem, North Carolina which denied increased 
evaluations for the veteran's service-connected diabetes 
mellitus and hypertension.  In September 1998, the RO 
increased the veteran's evaluation for hypertension to 10 
percent.

The veteran was afforded a videoconference hearing at the RO 
before an Acting Member of the Board in Washington, D.C., in 
December 1999.  The Acting Member of the Board who presided 
at the hearing is making the decision in this case and is the 
signatory to this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal, as it 
pertains to diabetes mellitus.

2.  The veteran's diabetes mellitus is managed by restricted 
diet and insulin without regulation of activities or 
hospitalization.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.119, Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision in July 1993 service connection was 
granted for diabetes mellitus, and a 20 percent evaluation 
was assigned, based on VA hospitalization in March 1993.  
About 10 days prior to admission the veteran developed 
increased fatigue, xerostomia, polydipsia, polyuria and 
nocturia.  He was placed on insulin with a significant 
improvement in symptoms.  At the time of discharge he was 
placed on an 1800-calorie diet and was able to return to work 
with activity permitted as tolerated.  The diagnosis was new 
onset diabetes mellitus with ketoacidosis.

In February 1997, the veteran filed a claim for, inter alia, 
a higher evaluation for diabetes.  Relevant VA clinical 
records from January 1994 to May 1997 reflect blood sugar 
levels ranging from 110 to 424.  Occasional polyuria, 
polydipsia, hypoglycemic episodes, vision blurring, foot 
pain, and urinary frequency and urgency were also noted.  

On VA examination in October 1997, the examiner noted the 
veteran's history of onset of diabetes and hospital admission 
in 1993.  Following hospitalization, it was noted, the 
veteran returned to normal activity.  At the same time, it 
was recorded the veteran was overweight despite being given a 
diet; he reported that he continued to have difficulty 
regulating his diabetes; and he reported that he keeps a high 
blood sugar level and tends to be tired.  He stated that he 
was not tired from work, but that he lacked energy first 
thing in the morning and that it did not improve during the 
day.  It was also observed, the veteran had his Insulin 
increased and was on NPH 70/30, 70 units in the morning and 
30 at night or a total of 100 per day.  His weight was 
recorded as 260 pounds.  The examiner stated that it was 
difficult to tell whether the veteran's fatigue came from his 
work or exercise versus being nervous and losing a great deal 
of sleep at night.  On examination the right fundus was well 
visualized, but not the left.  There were no lesions or 
evidence of diabetic retinopathy.  The veteran had normal 
reflexes and there was no evidence of peripheral neuropathy.  
The liver was not palpable, the abdomen was obese and the 
skin was normal.  There was no indication from the examiner 
that the veteran was restricted in diet or that his 
activities were regulated.  The veteran was also noted to 
have difficulty controlling his hypertension.  The clinical 
impression was diabetes, insulin dependent, symptomatic.  

Additional clinical records dated from June 1997 to January 
1999 reflect continued treatment for diabetes mellitus.  In 
October 1997, the veteran reported his blood sugar levels at 
home on average were 250.  His glucose level on examination 
was 131.  The examiner indicated that the veteran's exercise 
and eating habits would be reviewed for improvement in 
keeping blood sugar levels down.  In November 1997, the 
veteran indicated that his blood sugars were running about 
180-220 which was considered an improvement.  A December 1997 
clinical record notes the veteran's glucose level to be in 
the 120-280 range with a target range of 100 to 140.  He 
indicated that he exercised for 20 minutes 1 to 2 times per 
week.  There were no chronic complications associated with 
the diabetes other than blurring and bladder problems.  The 
veteran indicated clinic visits every three to four months.  
Additional ongoing fluctuations in the veteran's blood sugar 
were noted in the medical records.

The veteran presented testimony at a videoconference hearing 
in December 1999.  He testified that his fatigue level was 
very high and that his lack of energy made performing routine 
tasks difficult.  He testified that he was on a reduced 
calorie diet, but did not indicate that he was specifically 
restricted in activities.  He stated that it was very 
difficult to perform routine activities, especially with 
regard to physical exertion.  He testified that he takes 
insulin on a regular basis and that it had been increased 
over the past 6 months.  He also testified that he has not 
been hospitalized recently for treatment of diabetes and was 
currently employed as a manger in retail operations.

In December 1999, the RO received a report from the veteran's 
physician J.M. Feldman, M.D. indicating that the veteran's 
diabetes was made worse due to weight increase and lack of 
exercise.  

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a 20 percent evaluation for 
diabetes mellitus.  A 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119, Code 7913 (1999).

A review of the evidence reveals that the veteran's diabetes 
mellitus necessitates the use of insulin twice daily and 
requires him to follow a special diet (which may have also 
been in response to hypertension), inclusive of restricted 
fat and salt intake.  This supports the current 20 percent 
rating.  For a higher rating of 40 percent, the foregoing 
criteria must be shown, plus there would have to be 
"regulation of activities" (avoidance of strenuous 
occupational and recreational activities) due to diabetes; 
but this additional requirement is not shown.  Although the 
veteran says he has discussed with his physician his 
difficulty with physical activities, neither the October 1997 
VA examination report nor the outpatient records show that a 
doctor has determined that regulation of activities is 
medically required because of diabetes.  

Based on the foregoing, the Board finds that the RO properly 
rated the veteran's diabetes mellitus as 20 percent disabling 
under Diagnostic Code 7913.  The evidence shows that this 
condition requires the veteran to be on insulin and a 
restricted diet, which warrants a 20 percent evaluation under 
Code 7913.  The record does not show that the veteran's 
diabetes mellitus has required him to restrict his activities 
as would be required for a 40 percent rating.  Accordingly, 
an increased rating to 40 percent is not warranted under the 
criteria for evaluating diabetes mellitus.  Code 7913 (1999).  
The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The veteran's 
overall level of disability does not more nearly approximate 
the manifestations required for a 40 percent rating under 
Code 7913.  38 C.F.R. § 4.7 (1999).  Moreover, as the 
veteran's condition does not meet the criteria for the next 
higher 40 percent evaluation, it follows that he also is 
unable to meet the criteria for any higher evaluation.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt cannot be considered.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.


ORDER

Entitlement to an increased evaluation for diabetes mellitus 
is denied.


REMAND

A perfected appeal to the Board of a particular decision 
entered by a Department of Veterans Affairs regional office 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

With respect to the claim for a increased rating for 
hypertension, the RO denied entitlement to an increased 
rating for hypertension by rating decision dated in December 
1997.  The veteran indicated disagreement with that decision 
in February 1998.  The claims file before us, however, does 
not reflect that the veteran was provided a statement of the 
case regarding that issue, and, therefore, he has not been 
given the opportunity to perfect an appeal with respect to 
it.  In this regard, it is observed that a document 
identified as a supplemental statement of the case was issued 
to the veteran in April 1999.  This addressed both diabetes 
and hypertension, but failed to include citation to the law 
and regulations considered when evaluating a claim for an 
increased rating for hypertension.  Therefore, it failed to 
satisfy the procedural safeguards set out in 38 U.S.C.A. 
§ 7105.  As previously stated, this prevents the veteran from 
perfecting an appeal with respect to that issue. 

Assuming it is the veteran's desire to pursue an appeal of 
the rating assigned for his hypertension, the issuance of a 
statement of the case must be accomplished in order for the 
Board to acquire jurisdiction over it.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995), wherein the Court held that, where a 
claim has been placed in appellate status by the filing of a 
notice of disagreement and it does not appear that the RO has 
acted upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute.  Accordingly, it will be 
necessary for the Board to remand this matter to the RO for 
preparation of a statement of the case in order to provide 
the veteran with the opportunity to perfect an appeal 
regarding it.

In view of the foregoing, this case is REMANDED for the 
following actions:

After undertaking any development deemed necessary, 
to include obtaining any current records of 
treatment for the veteran's hypertension, the RO 
should issue a statement of the case to the 
veteran, addressing the claim for entitlement to an 
increased rating for hypertension.  This document 
should include citation to pertinent law and 
regulations regarding this claim, as well as a 
discussion of how such law and regulations affected 
the decision made with respect to that issue.  The 
veteran should also be advised that, if he wishes 
the Board to address this issue, he must submit a 
timely substantive appeal, in response to the 
statement of the case, regarding this claim.


Although no action is required of the veteran until he is 
notified, he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 


